Opinion by
Oliver, C. J.
It was stipulated that for duty purposes the clean content of the wool in question was determined in accordance with the instructions *368contained! n T. D. 53159, which was issued following United States v. Fred Whitaker Company, Inc. (40 C. C. P. A. 19, C. A. D. 492). In that case, it was held that the statutory language, clean content of wool, as used in paragraph 1102 (b), was construed to mean the product commercially usable as wool and from which all the weight of grease and foreign material has been removed, including the wool fibers which are unavoidably and irrevocably lost as a result of commercially applied cleaning processes. Accordingly, the wool in question was held dutiable at the rate applied by the collector on the basis of the percentages of clean content as set forth in the column headed “Clean Content under T. D. 53159” in schedule “A,” attached to and made a part of the decision in this case.